 


113 HR 3687 RH: Military Land and National Defense Act
U.S. House of Representatives
2014-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 376
113th CONGRESS2d Session
H. R. 3687
[Report No. 113–503]
IN THE HOUSE OF REPRESENTATIVES

December 10, 2013
Mr. Issa (for himself, Mr. Thornberry, Mr. Calvert, Mr. Broun of Georgia, Mr. Coffman, Mrs. Bachmann, Mr. Weber of Texas, Mr. LaMalfa, Mr. Yoho, Mrs. Blackburn, Mr. Nunnelee, Mr. Gohmert, Mr. King of Iowa, Mr. Posey, Mr. Fleming, Mr. Bentivolio, Mr. Franks of Arizona, and Mr. Conaway) introduced the following bill; which was referred to the Committee on Natural Resources


June 30, 2014
Additional sponsors: Mr. Flores, Mr. Harris, Mrs. Ellmers, Mr. Austin Scott of Georgia, Mr. Wenstrup, Mr. Salmon, Mr. Marchant, Mr. Young of Alaska, Mr. Royce, Mr. Stewart, and Mrs. Hartzler


June 30, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL
To amend the National Historic Preservation Act to provide that if the head of the agency managing Federal property objects to the inclusion of certain property on the National Register or its designation as a National Historic Landmark for reasons of national security, the Federal property shall be neither included nor designated until the objection is withdrawn, and for other purposes.


1.Short titleThis Act may be cited as the Military Land and National Defense Act or the Military LAND Act.
2.Amendments to the National Historic Preservation ActSection 101(a) of the National Historic Preservation Act (16 U.S.C. 470a(a)) is amended as follows:
(1)In paragraph (2)—
(A)in subparagraph (E), by striking ; and and inserting a semicolon;
(B)in subparagraph (F), by striking the period and inserting ; and; and
(C)by adding at the end the following:

(G)notifying the Committee on Natural Resources of the United States House of Representatives and the Committee on Energy and Natural Resources of the Senate if the property is owned by the Federal Government when the property is being considered for inclusion on the National Register, for designation as a National Historic Landmark, or for nomination to the World Heritage List..
(2)By redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively.
(3)By inserting after paragraph (6) the following:

(7)If the head of the agency managing any Federal property objects to such inclusion or designation for reasons of national security, such as any impact the inclusion or designation would have on use of the property for military training or readiness purposes, that Federal property shall be neither included on the National Register nor designated as a National Historic Landmark until the objection is withdrawn..
(4)By adding after paragraph (9) (as so redesignated by paragraph (2) of this section) the following:

(10)The Secretary shall promulgate regulations to allow for expedited removal of Federal property listed on the National Register of Historic Places if the managing agency of that Federal property submits to the Secretary a written request to remove the Federal property from the National Register of Historic Places for reasons of national security, such as any impact the inclusion or designation would have on use of the property for military training or readiness purposes..


June 30, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
